Exhibit 10.4

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of July 12, 2019 by Cenntro Holding Limited (the
“Seller”) in favor of and for the benefit of Greenland Acquisition Corporation,
a British Virgin Islands business company with limited liability, which will be
known after the consummation of the transactions contemplated by the Share
Exchange Agreement (as defined below) as “Greenland Technologies Holding
Corporation” (including any successor entity thereto, “Purchaser”), Zhongchai
Holding (Hong Kong) Limited, a Hong Kong registered company (including any
successor entity thereto, the “Company”), and each of Purchaser’s and/or the
Company’s respective present and future Affiliates, successors and direct and
indirect Subsidiaries (collectively with Purchaser and the Company, the “Covered
Parties”). Any capitalized term used, but not defined in this Agreement will
have the meaning ascribed to such term in the Share Exchange Agreement.

 

WHEREAS, on July 12, 2019, Purchaser, the Company and Seller entered into that
certain Share Exchange Agreement (as amended from time to time in accordance
with the terms thereof, the “Share Exchange Agreement”), by and among (i)
Purchaser, (ii) Greenland Asset Management Corporation, in the capacity as the
Purchaser Representative thereunder (including any successor Purchaser
Representative appointed in accordance therewith, the “Purchaser
Representative”), (iii) the Company, and (iv) Seller, pursuant to which, subject
to the terms and conditions thereof, Purchaser will acquire all of the issued
and outstanding equity interests of the Company in exchange for shares of
Purchaser’s ordinary shares;

 

WHEREAS, the Company, directly and indirectly through its Subsidiaries,
manufactures and sells transmission products in China and intends to begin
selling autonomous transmission products in China (collectively, the
“Business”);

 

WHEREAS, in connection with, and as a condition to the consummation of the
transactions contemplated by the Share Exchange Agreement (the “Transactions”),
and to enable Purchaser to secure more fully the benefits of the Transactions,
including the protection and maintenance of the goodwill and confidential
information of the Company and its Subsidiaries, Purchaser has required that the
Seller enter into this Agreement;

 

WHEREAS, the Seller is entering into this Agreement in order to induce Purchaser
to consummate the Transactions, pursuant to which the Seller will directly or
indirectly receive a material benefit; and

 

WHEREAS, the Seller, as a former and/or current shareholder, director, officer
or employee of the Company or its Subsidiaries, has contributed to the value of
the Company and has obtained extensive and valuable knowledge and confidential
information concerning the business of the Company and its Subsidiaries.

 



 

 

 

NOW, THEREFORE, in order to induce Purchaser to consummate the Transactions, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Seller hereby agrees as follows:

 

1. Restriction on Competition.

 

(a) Restriction. The Seller hereby agrees that during the period from the
Closing until the later of (i) the four (4) year anniversary of the Closing Date
and (ii) the date on which the Seller or its Affiliates or any of their
respective officers, directors or employees are no longer directors, officers,
managers or employees of the Company or any of its Subsidiaries (the
“Termination Date”, and such period from the Closing until the later of clauses
(i) and (ii), the “Restricted Period”), the Seller will not, and will cause its
Affiliates not to, without the prior written consent of Purchaser (which may be
withheld in its sole discretion), anywhere in the People’s Republic of China or
in any other markets in which, as of the Closing Date, the Covered Parties are
engaged, or are actively contemplating to become engaged, in the Business as of
the Closing Date or during the Restricted Period (the “Territory”), directly or
indirectly engage in the Business (other than through a Covered Party) or own,
manage, finance or control, or participate in the ownership, management,
financing or control of, or become engaged or serve as an officer, director,
member, partner, employee, agent, consultant, advisor or representative of, a
business or entity (other than a Covered Party) that engages in the Business (a
“Competitor”). Notwithstanding the foregoing, the Seller and its Affiliates may
own passive investments of no more than two percent (2%) of any class of
outstanding equity interests in a Competitor that is publicly traded, so long as
the Seller and its Affiliates and their respective directors, officers, managers
and employees who were involved with the business of the Company or its
Subsidiaries, and the immediate family members of the Seller or its Affiliates,
are not involved in the management or control of such Competitor (“Permitted
Ownership”).

 

(b) Acknowledgment. The Seller acknowledges and agrees, based upon the advice of
legal counsel and/or the Seller’s own education, experience and training, that
(i) the Seller possesses knowledge of confidential information of the Company
and its Subsidiaries and the Business, (ii) the Seller’s execution of this
Agreement is a material inducement to Purchaser to consummate the Transactions
and to realize the goodwill of the Company and its Subsidiaries, for which the
Seller will receive a substantial direct or indirect financial benefit, and that
Purchaser would not have entered into the Share Exchange Agreement or
consummated the Transactions but for the Seller’s agreements set forth in this
Agreement; (iii) it would impair the goodwill of the Company and its
Subsidiaries and reduce the value of the assets of the Company and its
Subsidiaries and cause serious and irreparable injury if the Seller were to use
its ability and knowledge by engaging in the Business in competition with a
Covered Party, and/or to otherwise breach the obligations contained herein and
that the Covered Parties would not have an adequate remedy at law because of the
unique nature of the Business, (iv) neither the Seller nor its Affiliates have
any intention of engaging in the Business (other than through the Covered
Parties) during the Restricted Period other than through Permitted Ownership,
(v) the relevant public policy aspects of restrictive covenants, covenants not
to compete and non-solicitation provisions have been discussed, and every effort
has been made to limit the restrictions placed upon the Seller to those that are
reasonable and necessary to protect the Covered Parties’ legitimate interests,
(vi) the Covered Parties conduct and intend to conduct the Business everywhere
in the Territory and compete with other businesses that are or could be located
in any part of the Territory, (vii) the foregoing restrictions on competition
are fair and reasonable in type of prohibited activity, geographic area covered,
scope and duration, (viii) the consideration provided to the Seller under this
Agreement and the Share Exchange Agreement is not illusory, and (ix) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Covered Parties.

 



2

 

 

2. No Solicitation; No Disparagement.

 

(a) No Solicitation of Employees and Consultants. The Seller agrees that, during
the Restricted Period, the Seller will not, and will not permit its Affiliates
to, without the prior written consent of Purchaser (which may be withheld in its
sole discretion), either on its own behalf or on behalf of any other Person
(other than, if applicable, a Covered Party in the performance of the Seller’s
or its Affiliate’s duties on behalf of the Covered Parties), directly or
indirectly: (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Covered Personnel (as defined below); (ii) solicit,
induce, encourage or otherwise knowingly cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, the Seller and its
Affiliates will not be deemed to have violated this Section 2(a) if any Covered
Personnel voluntarily and independently solicits an offer of employment from the
Seller or its Affiliate (or other Person whom the Seller or its Affiliate is
acting on behalf of) by responding to a general advertisement or solicitation
program conducted by or on behalf of the Seller or its Affiliate (or such other
Person whom the Seller or its Affiliate is acting on behalf of) that is not
targeted at such Covered Personnel or Covered Personnel generally, so long as
such Covered Personnel is not hired. For purposes of this Agreement, “Covered
Personnel” shall mean any Person who is or was an employee, consultant or
independent contractor of the Covered Parties, (A) if the relevant time of
determination is before the Termination Date, as of such date of determination
or during the one (1) year period preceding such date and, (B) if the relevant
time of determination is after the Termination Date, as of the Termination Date
or during the one (1) year period preceding the Termination Date.

 

(b) Non-Solicitation of Customers and Suppliers. The Seller agrees that, during
the Restricted Period, the Seller will not, and will not permit its Affiliates
to, without the prior written consent of Purchaser (which may be withheld in its
sole discretion), individually or on behalf of any other Person (other than, if
applicable, a Covered Party in the performance of the Seller’s or its
Affiliate’s duties on behalf of the Covered Parties), directly or indirectly:
(i) solicit, induce, encourage or otherwise knowingly cause (or attempt to do
any of the foregoing) any Covered Customer (as defined below) to (A) cease
being, or not become, a client or customer of any Covered Party with respect to
the Business or (B) reduce the amount of business of such Covered Customer with
any Covered Party, or otherwise alter such business relationship in a manner
adverse to any Covered Party, in either case, with respect to or relating to the
Business; (ii) interfere with or disrupt (or attempt to interfere with or
disrupt) the contractual relationship between any Covered Party and any Covered
Customer; (iii) divert any business with any Covered Customer relating to the
Business from a Covered Party; (iv) solicit for business, provide services to,
engage in or do business with, any Covered Customer for products or services
that are part of the Business; or (v) interfere with or disrupt (or attempt to
interfere with or disrupt), any Person that was a vendor, supplier, distributor,
agent or other service provider of a Covered Party at the time of such
interference or disruption, for a purpose competitive with a Covered Party as it
relates to the Business. For purposes of this Agreement, a “Covered Customer”
shall mean any Person who is or was an actual customer or client (or prospective
customer or client with whom a Covered Party actively marketed or made or taken
specific action to make a proposal) of a Covered Party, (A) if the relevant time
of determination is before the Termination Date, as of such date of
determination or during the one (1) year period preceding such date and, (B) if
the relevant time of determination is after the Termination Date, as of the
Termination Date or during the one (1) year period preceding the Termination
Date.

 

(c) Non-Disparagement. The Seller agrees that from and after the Closing until
the second (2nd) anniversary of the end of the Restricted Period, the Seller
will not, and will not permit its Affiliates to, directly or indirectly engage
in any conduct that involves the making or publishing (including through
electronic mail distribution or online social media) of any written or oral
statements or remarks (including the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are disparaging,
deleterious or damaging to the integrity, reputation or good will of one or more
Covered Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict the Seller or its
Affiliates from providing truthful testimony or information in response to a
subpoena or investigation by a Governmental Authority or in connection with any
legal action by the Seller or its Affiliate against any Covered Party under this
Agreement, the Share Exchange Agreement or any other Ancillary Document that is
asserted by the Seller or its Affiliate in good faith.

 



3

 

 

3. Confidentiality. From and after the Closing Date, the Seller will, and will
cause its Representatives to, keep confidential and not (except, if applicable,
in the performance of the Seller’s duties on behalf of the Covered Parties)
directly or indirectly use, disclose, reveal, publish, transfer or provide
access to, any and all Covered Party Information without the prior written
consent of Purchaser (which may be withheld in its sole discretion). As used in
this Agreement, “Covered Party Information” means all material and information
relating to the business, affairs and assets of any Covered Party, including
material and information that concerns or relates to such Covered Party’s
bidding and proposal, technical, computer hardware or software, administrative,
management, operational, data processing, financial, marketing, sales, human
resources, business development, planning and/or other business activities,
regardless of whether such material and information is maintained in physical,
electronic, or other form, that is: (A) gathered, compiled, generated, produced
or maintained by such Covered Party through its Representatives, or provided to
such Covered Party by its suppliers, service providers or customers; and (B)
intended and maintained by such Covered Party or its Representatives, suppliers,
service providers or customers to be kept in confidence. The obligations set
forth in this Section 3 will not apply to any Covered Party Information where
the Seller can prove that such material or information: (i) is known or
available through other lawful sources not bound by a confidentiality agreement
with, or other confidentiality obligation to, any Covered Party; (ii) is or
becomes publicly known through no violation of this Agreement or other
non-disclosure obligation of the Seller or any of its Representatives; (iii) is
already in the possession of the Seller at the time of disclosure through lawful
sources not bound by a confidentiality agreement or other confidentiality
obligation as evidenced by the Seller’s documents and records; or (iv) is
required to be disclosed pursuant to an order of any administrative body or
court of competent jurisdiction (provided that (A) the applicable Covered Party
is given reasonable prior written notice, (B) the Seller cooperates (and causes
its Representatives to cooperate) with any reasonable request of any Covered
Party to seek to prevent or narrow such disclosure and (C) if after compliance
with clauses (A) and (B) such disclosure is still required, the Seller and its
Representatives only disclose such portion of the Covered Party Information that
is expressly required by such order, as it may be subsequently narrowed).

 

4. Representations and Warranties. The Seller hereby represents and warrants, to
and for the benefit of the Covered Parties as of the date of this Agreement and
as of the Closing Date, that: (a) the Seller has full power and capacity to
execute and deliver, and to perform all of the Seller’s obligations under, this
Agreement; and (b) neither the execution and delivery of this Agreement nor the
performance of the Seller’s obligations hereunder will result directly or
indirectly in a violation or breach of any agreement or obligation by which the
Seller is a party or otherwise bound. By entering into this Agreement, the
Seller certifies and acknowledges that the Seller has carefully read all of the
provisions of this Agreement, and that the Seller voluntarily and knowingly
enters into this Agreement.

 

5. Remedies. The covenants and undertakings of the Seller contained in this
Agreement relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Agreement may cause
irreparable injury to the Covered Parties, the amount of which may be impossible
to estimate or determine and which cannot be adequately compensated. The Seller
agrees that, in the event of any breach or threatened breach by the Seller of
any covenant or obligation contained in this Agreement, each applicable Covered
Party will be entitled to obtain the following remedies (in addition to, and not
in lieu of, any other remedy at law or in equity or pursuant to the Share
Exchange Agreement or the other Ancillary Documents that may be available to the
Covered Parties, including monetary damages), and a court of competent
jurisdiction may award: (i) an injunction, restraining order or other equitable
relief restraining or preventing such breach or threatened breach, without the
necessity of proving actual damages or posting bond or security, which the
Seller expressly waives; and (ii) recovery of the Covered Party’s attorneys’
fees and costs incurred in enforcing the Covered Party’s rights under this
Agreement. The Seller hereby consents to the award of any of the above remedies
to the applicable Covered Party in connection with any such breach or threatened
breach. The Seller hereby acknowledges and agrees that in the event of any
breach of this Agreement, any value attributed or allocated to this Agreement
(or any other non-competition agreement with the Seller) under or in connection
with the Share Exchange Agreement shall not be considered a measure of, or a
limit on, the damages of the Covered Parties.

 



4

 

 

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve the Seller of any obligation or liability arising from any breach by the
Seller of this Agreement during the Restricted Period. The Seller further agrees
that the time period during which the covenants contained in Section 1 and
Section 2 of this Agreement will be effective will be computed by excluding from
such computation any time during which the Seller is in violation of any
provision of such Sections.

 

7. Miscellaneous.

 

(a) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Purchaser (or any other Covered Party), to:

 

Greenland Acquisition Corporation

Suite 906, Tower W1, Oriental Plaza,

No. 1 East Chang’an Street

Dongcheng District, Beijing

People’s Republic of China

Attn: Yanming Liu, Chief Executive Officer

Telephone No.: (86) 010-53607082

Email: liuym@msn.com

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Bill Huo, Esq.
           Ari Edelman, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bhuo@egsllp.com
            aedelman@egsllp.com

    If to the Seller, to: the address below the Seller’s name on the signature
page to this Agreement.

 

(b) Integration and Non-Exclusivity. This Agreement, the Share Exchange
Agreement and the other Ancillary Documents contain the entire agreement between
the Seller and the Covered Parties concerning the subject matter hereof.
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Seller and its Affiliates,
under this Agreement, are in addition to their respective rights, remedies,
obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Share Exchange Agreement and any other written agreement
between the Seller or its Affiliate and any of the Covered Parties. Nothing in
the Share Exchange Agreement will limit any of the obligations, liabilities,
rights or remedies of the Seller or the Covered Parties under this Agreement,
nor will any breach of the Share Exchange Agreement or any other agreement
between the Seller or its Affiliate and any of the Covered Parties limit or
otherwise affect any right or remedy of the Covered Parties under this
Agreement. If any term or condition of any other agreement between the Seller or
its Affiliate and any of the Covered Parties conflicts or is inconsistent with
the terms and conditions of this Agreement, the more restrictive terms will
control as to the Seller or its Affiliate, as applicable.

 



5

 

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Seller and the Covered Parties will
substitute for any invalid, illegal or unenforceable provision a suitable and
equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Seller will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

 

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Seller, Purchaser and the
Purchaser Representative (or their respective permitted successors or assigns).
No waiver will be effective unless it is expressly set forth in a written
instrument executed by the waiving party (and if such waiving party is a Covered
Party, the Purchaser Representative) and any such waiver will have no effect
except in the specific instance in which it is given. Any delay or omission by a
party in exercising its rights under this Agreement, or failure to insist upon
strict compliance with any term, covenant, or condition of this Agreement will
not be deemed a waiver of such term, covenant, condition or right, nor will any
waiver or relinquishment of any right or power under this Agreement at any time
or times be deemed a waiver or relinquishment of such right or power at any
other time or times.

 

(e) Dispute Resolution. Any dispute, difference, controversy or claim arising in
connection with or related or incidental to, or question occurring under, this
Agreement or the subject matter hereof (other than applications for a temporary
restraining order, preliminary injunction, permanent injunction or other
equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 



6

 

 

(f) Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 7(e), all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any appellate courts thereof) (the “Specified Courts”). Subject to Section 7(e),
each party hereto hereby (a) submits to the exclusive jurisdiction of any
Specified Court for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, (b) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court and (c) waives any bond, surety or
other security that might be required of any other party with respect thereto.
Each party agrees that a final judgment in any Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law or in equity. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 7(a).
Nothing in this Section 7(f) shall affect the right of any party to serve legal
process in any other manner permitted by Law.

 

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(h) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Seller and the Seller’s estate, successors and assigns, and
will inure to the benefit of the Covered Parties, and their respective
successors and assigns. Each Covered Party may freely assign any or all of its
rights under this Agreement, at any time, in whole or in part, to any Person
which acquires, in one or more transactions, at least a majority of the equity
securities (whether by equity sale, merger or otherwise) of such Covered Party
or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of the
Seller. The Seller agrees that the obligations of the Seller under this
Agreement are personal and will not be assigned by the Seller. Each of the
Covered Parties are express third party beneficiaries of this Agreement and will
be considered parties under and for purposes of this Agreement.

 



7

 

 

(i) Purchaser Representative Authorized to Act on Behalf of Covered Parties. The
parties acknowledge and agree that the Purchaser Representative is authorized
and shall have the sole right to act on behalf of Purchaser and the other
Covered Parties under this Agreement, including the right to enforce Purchaser’s
rights and remedies under this Agreement. Without limiting the foregoing, in the
event that the Seller serves as a director, officer, employee or other
authorized agent of a Covered Party, the Seller shall have no authority, express
or implied, to act or make any determination on behalf of a Covered Party in
connection with this Agreement or any dispute or Action with respect hereto.

 

(j) Construction. The Seller acknowledges that the Seller has been represented
by counsel, or had the opportunity to be represented by counsel of the Seller’s
choice. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party will not be applied in the construction or
interpretation of this Agreement. Neither the drafting history nor the
negotiating history of this Agreement will be used or referred to in connection
with the construction or interpretation of this Agreement. The headings and
subheadings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement: (i) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (ii) the definitions contained herein are applicable to the
singular as well as the plural forms of such terms; (iii) whenever required by
the context, any pronoun shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (iv) the words “herein,” “hereto,” and “hereby” and
other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (v) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(vi) the term “or” means “and/or”; and (vii) any agreement or instrument defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement or instrument as from time to time amended, modified
or supplemented, including by waiver or consent and references to all
attachments thereto and instruments incorporated therein.

 

(k) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

 

(l) Effectiveness. This Agreement shall be binding upon the Seller upon the
Seller’s execution and delivery of this Agreement, but this Agreement shall only
become effective upon the consummation of the Transactions. In the event that
the Share Exchange Agreement is validly terminated in accordance with its terms
prior to the consummation of the Transactions, this Agreement shall
automatically terminate and become null and void, and the parties shall have no
obligations hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

  Seller:       CENNTRO HOLDING LIMITED       By:

/s/ Peter Zuguang Wang

  Name:  Peter Zuguang Wang   Title: Chairman       Address for Notice:      
Address:   11-F, Building #12, Sunking Plaza, Gaojiao Road, Hangzhou, Zhejiang  
People’s Republic of China 311122   Telephone No.: (86) 571-85775711   Email:
peterw@cenntro.com

 

 

 

 

{Signature Page to Non-Competition Agreement}

 

 

 

  

Acknowledged and accepted as of the date first written above:

 

Purchaser:

 

GREENLAND ACQUISITION CORPORATION         By:

/s/ Yanming Liu

  Name: Yanming Liu   Title: Chairman and Chief Executive Officer  

 

The Company:

 

ZHONGCHAI HOLDING (HONG KONG) LIMITED         By:

/s/ Peter Zuguang Wang

  Name:  Peter Zuguang Wang   Title: Director  

 

The Purchaser Representative:

 

GREENLAND ASSET MANAGEMENT CORPORATION       By:

/s/ Yanming Liu

  Name: Yanming Liu   Title:   Managing Member  

 

 

 

 

{Signature Page to Non-Competition Agreement}

  

 



 



